DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the images in figures 6a and 6b appear to be copies of photographs and are grainy and difficult to interpret. As can be seen in the current pre-grant publication of this application, US PG-Pub US 2019/0190242 A1, the images lose fidelity when reproduced (such as for Patent publication upon issuance), to the extent that they are not useful to the reader. Accordingly, the drawings do not clearly illustrate the intended invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.  Though extensive mechanical and design details of an apparatus should not be included in the abstract; the instant abstract provides no details as to any of the structure or mechanical information at all.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because, while the apparatus is broadly implied by its intended functionality in the abstract, it is impossible to determine what structures, if any, are intended to perform the function of the intended apparatus.  Correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier.  The claim limitation is: “a bias 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation has been presumed to invoke 35 U.S.C. 112, sixth paragraph, because it meets the following 3-prong analysis:
(A) The claim limitation uses the phrase “means for” or “step for” or a generic replacement therefore:  the generic replacement is “generator configured to”.  The claim limitation would not lose any detail if changed from “a bias signal generator configured to”, to “a bias signal generating means for”.
(B) The “means for” or “step for” is modified by functional language: “to generate a bias signal”, “promoting an electrochemical reaction”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, there is no structure whatsoever associated with the claimed “bias signal generator”.  It is not recited as having a voltage or current or other type of signal source.  Nor is there any claim language to electrodes or leads.  The entirety of the claim set is drawn to describing the “bias signal generator” by what it does, rather than by any of its actual structure.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 
The term “bias signal generator” and in fact the word “generator” never appear in the written description of the instant application.  However, the claimed “apparatus” is described in at least page 4 of the specification as having “a voltage source” a “resistor” and “conducting elements”.  As such, the claimed “bias signal generator” is held to be a generic voltage source (which would naturally have at least one resistor and conducting elements) or equivalent (i.e. any voltage or current source).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-22, 24, 27-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyce (US 3,403,089).
Regarding claim 20, Joyce discloses a cable rejuvenation apparatus for rejuvenating a subsea environment cable (“copper wire insulated with polyethylene… was submersed in a 20% aqueous solution of a sodium salt”), the cable comprising an electrically conducting element (copper wire) sheathed by an electrically insulating material (polyethylene) which shields the electrically conducting element from the subsea environment (col. 4, lines 65-69), wherein the cable rejuvenation apparatus is configured to generate and apply a bias signal (“voltage of 150 volts D.C.”) to the electrically conducting element of the cable, while the cable is located in the subsea environment (cols. 4-5, lines 65-75 and 1-6), the cable rejuvenation apparatus comprising 
Note: The claim recites a great deal of intended functionality and details regarding the structure of only the workpiece upon which the apparatus may act.  The claim further indicates that the bias signal generator has been “configured to” perform the undersea operations; however, there is nothing in the disclosure which indicates what, if any, modifications were made to the generic prior art bias signal generator claimed.  That is, there is no indication that any special or new elements, structures, or materials were devised or used to arrive at the claimed “bias signal generator”.  The applicant is encouraged to recite in the claims the details of how the generator was purportedly differently “configured”, because it would be improper for the Examiner to read any additional limitations into the broadly recited apparatus of the claim.  As currently recited, the first six lines of claim 20 are directed to describing the working environment of the apparatus but provide no details as to the structure of the purported device.  Similarly, the final six lines of claim 20 also do not recite a single structural detail with respect to the apparatus.  The applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  That is, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the is used in a salt water solution.  
 Regarding claim 21, Joyce discloses the cable rejuvenation apparatus according to claim 20, wherein the bias signal generator comprises a voltage source (“150 volt direct current source”), and wherein the bias signal comprises a bias voltage (150 volts D.C.) generated by the voltage source (col. 5, lines 2-50).
Regarding claim 22, Joyce discloses the cable rejuvenation apparatus according to claim 21, wherein the bias signal generator is configured to apply the bias voltage between the electrically conducting element of the cable, and ground (“connected the negative side of the direct current source in contact with the interior of the cable”), in which the ground is provided at least in part by the seawater in the subsea environment and/or a further electrically conducting element of the subsea environment cable (col. 5, lines 65-73).
Regarding claim 24, Joyce discloses the cable rejuvenation apparatus according to claim 21, wherein the bias voltage has a DC component (100% DC bias) (col. 5, lines 2-3).
Regarding claim 27, Joyce discloses the cable rejuvenation apparatus according to claim 21, wherein the apparatus is configured to apply the bias voltage for a predetermined period of time (“10 seconds”) to enhance the insulation resistance properties of the cable (col. 5, lines 19-24).
Regarding claim 28, Joyce discloses the cable rejuvenation apparatus according to claim 21, wherein the cable rejuvenation apparatus is configured to apply the bias voltage at a predetermined amplitude (150 volts) to enhance the insulation resistance properties of the cable (col. 5, lines 2-3).
Regarding claim 29, Joyce discloses the cable rejuvenation apparatus according to claim 20, wherein the bias signal comprises a bias current signal (“variable direct current source”) (col. 4, lines 73-74).
Regarding claim 30, Joyce discloses the cable rejuvenation apparatus according to claim 20, wherein the cable rejuvenation apparatus is further configured to: conduct a sequence of measurements (at least two measurements for each wire) upon the subsea environment cable to determine insulation resistance (“the resistance of the wire”) of the subsea environment cable and variations in resistance over time; and control the bias signal based on the measured insulation resistance (col. 5, lines 2-63).
Regarding claim 32, Joyce discloses the cable rejuvenation apparatus according to claim 21, wherein the cable rejuvenation apparatus is configured to select the bias voltage to enhance the insulation resistance properties of the cable, maintaining a reaction initiation voltage of between 1V and 300V across the insulating material at a fault location (col. 4, lines 24-28; col. 5, lines 2-63).
Regarding claim 33, Joyce discloses the cable rejuvenation apparatus according to claim 32, wherein the cable rejuvenation apparatus is configured to arrange the bias voltage to maintain a reaction initiation voltage of between 2V and 150V (“at least about 5 volts D.C.” and up to “150 volts D.C.”) across the insulating material at the fault location (col. 4, lines 24-28; col. 5, lines 2-63).
Regarding claim 34, Joyce discloses the cable rejuvenation apparatus according to claim 33, wherein the cable rejuvenation apparatus is configured to arrange the bias voltage to maintain a reaction initiation voltage of between 4V and 75V (“at least about 5 volts D.C.”: 4V < 5V < 75V) across the insulating material at the fault location (col. 4, lines 24-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce, in view of Douglas (US 2010/0220431 A1).
Regarding claim 23, Joyce discloses all of the elements of the current invention as detailed above with respect to claim 21.  Joyce, however, does not explicitly disclose that the apparatus further comprises a current limiting resistor configured to limit the magnitude of a leakage current arising from the application of the bias voltage.
Douglas teaches that it is well known to provide an apparatus which includes a current limiting resistor configured to limit the magnitude of a leakage current arising from the application of the bias voltage (par. 0007).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Joyce to incorporate the use of a current limiting resistor of Douglas.  Though Joyce was silent to the issue, it is considered naturally expected that the D.C. source of Joyce would have had a current limiting resistor.  As discussed in the cited portion of Douglas, the use and provision of a current limiting resistor in bias signal generators is “known” and “typical”.  As such, it is evident that PHOSITA would have known that the resistor would be necessary to provide a predictable and reliable bias signal.  The use of .  
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce, in view of Davis et al. (US 3,898,145).
Regarding claims 25 and 26, Joyce discloses all of the elements of the current invention as detailed above with respect to claim 21.  Joyce, however, does not explicitly disclose that the bias voltage has a time varying component (claim 25), or that the time varying component is one of: sinusoidal, square, triangular in waveform (claim 26).
Davis teaches that it is well known to provide an apparatus that applies protective coatings to conductor cables using a bias voltage which has a time varying component, and that the time varying component is one of: sinusoidal, square, triangular in waveform (col. 6, lines 22-33).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Joyce to incorporate the time varying sinusoidal signal component from Davis.  The use of time varying signals is considered well known in the art, and has been predictably applied in methods of electrophoresis.  The substitution or combination of AC and DC component bias signals has been routinely performed, depending upon available power supply and desired final product.  The advantages of a time varying signal were known, and include enhanced controllability of deposition rate, thickness and continuity, thus predictably providing an improved final product.  The benefits of the routine use of time varying bias signals were readily understood at the time of filing.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce, in view of Padhi et al. (US 2003/0188974 A1).
Regarding claim 31, Joyce discloses all of the elements of the current invention as detailed above with respect to claim 20.  Joyce, however, does not explicitly disclose that the cable rejuvenation apparatus is configured to select the bias signal depending upon the material of the electrically conducting element, wherein the electrically conducting element comprises copper or aluminium [sic].
Padhi teaches that it is well known to provide an apparatus which is configured to select the bias signal depending upon the material of the electrically conducting element, wherein the electrically conducting element comprises copper or aluminium [sic] (par. 0026).  
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Joyce to incorporate the configuration to select bias signal depending upon material.  It was well known that different conductive and insulative materials require different deposition currents and voltages, in order to avoid destroying the workpiece.  PHOSITA would have realized this and would have known to provide the capability of adjusting current or voltage accordingly.  Such functionality would require only an ordinary and generic bias signal generator.  Though Joyce is silent as to this specific feature, Joyce does disclose that the voltage is selected to achieve the desired outcome.  Padhi simply serves to demonstrate that this consideration was known and easily remedied without any special components, at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729